DETAILED ACTION
Response to Amendment
This allowance is in response to Applicant request to enter newly proposed amendments to claims 1-12 after issuance of an Advisory Action. Claims 1-20 are pending and claim 13-20 were previously indicated as Allowable. Applicant contacted Examiner requesting the following amendments be made to claims 1-12 to put the application in condition for allowance. Amendments to the claims have been fully considered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ira Matsil (reg. 35,272) on 2/1/2021.
Claims 1-12 have been amended as follows:

Claim 1. (Examiner’s Amendment) A processing system, comprising:
a non-secure processing unit; and
a hardware secure module comprising:
a secure processing unit;
a cryptographic coprocessor, comprising:
a key storage memory;
a hardware key management circuit configured to store a first cryptographic key in the key storage memory;
a first interface configured to receive source data to be processed from the non-secure processing unit;
a second interface configured to receive the first cryptographic key from the secure processing unit for storing in the key storage memory;
a hardware cryptographic engine configured to process the source data as a function of the first cryptographic key stored in the key storage memory; and
a third interface separate from the second interface and configured to receive a second cryptographic key, wherein the hardware key management circuit is configured to store the second cryptographic key in the key storage memory in response to the third interface receiving the second cryptographic key;
a non-volatile memory configured to store the second cryptographic key; 
a hardware configuration module configured to read the second cryptographic key from the non-volatile memory and send the second cryptographic key to the third interface ;
a first communication path between the non-secure processing unit and the secure processing unit; and
a second communication path between the non-secure processing unit and the cryptographic coprocessor, the second communication path being separate from the first communication path, wherein the non-volatile memory of the hardware secure module is not directly accessible by the non-secure processing unit.

Claim 2. (Examiner’s Amendment) The processing system according to claim 1, wherein the secure processing unit comprises a programmable processing unit comprising a non-volatile program memory configured to store firmware for the programmable processing unit.

Claim 3. (Examiner’s Amendment) The processing system according to claim 2, wherein the non-volatile memory configured to store the second cryptographic key in the non-volatile program memory, and wherein the second cryptographic key is stored in memory locations of the non-volatile program memory not accessible by the programmable processing unit.

Claim 4. (Examiner’s Amendment) The processing system according to claim 1, wherein the hardware configuration module is configured to read the second cryptographic key from the non-volatile memory and send the second cryptographic key to the third interface before the secure processing unit is activated during a start-up stage of the hardware secure module.

Claim 5. (Examiner’s Amendment) The processing system processing system according to claim 1, wherein the hardware key management circuit is configured to: 
provide the first cryptographic key to the hardware cryptographic engine in order to generate a decrypted first cryptographic key by decrypting the first cryptographic key with the second cryptographic key stored in the key storage memory; and 
store the decrypted first cryptographic key in the key storage memory.

Claim 6. (Examiner’s Amendment) The processing system according to claim 1, wherein the secure processing unit is configured to read the first cryptographic key from the non-volatile memory and send the first cryptographic key to said second interface.

Claim 7. (Examiner’s Amendment) The processing system according to claim 1, wherein the secure processing unit is configured to receive the first cryptographic key from a further processing unit and to send the first cryptographic key to the second interface.

Claim 8. (Examiner’s Amendment) The processing system according to claim 7, wherein the first interface is configured to receive the source data from the secure processing unit or the further processing unit.

Claim 9. (Examiner’s Amendment) The processing system according to claim 1, wherein the key storage memory comprises a plurality of slots, each slot comprising a first field for storing a respective cryptographic key and a second field for storing an attribute associated with the respective cryptographic key, and wherein the cryptographic coprocessor further comprises an attribute processing circuit configured to enable or disable processing of the source data by the hardware cryptographic engine as a function of the attribute associated with the respective cryptographic key to be used for the processing of the source data.

Claim 10. (Examiner’s Amendment) The processing system according to claim 9, wherein the hardware cryptographic engine is configured to support an Advanced Encryption Standard operation.

Claim 11. (Examiner’s Amendment) The processing system according to claim 10, wherein the Advanced Encryption Standard operation comprises an Electronic Codebook encryption and decryption; a Cipher Block Chaining encryption and decryption; and/or a Cipher-based Message Authentication Code generation and verification.

Claim 12. (Examiner’s Amendment) The processing system according to claim 10, wherein the attribute permits the hardware cryptographic engine to selectively enable or disable a respective operation supported by the hardware cryptographic engine.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
In the Final Office Action dated 11/12/2020, Examiner sets out the reasons for indicating the subject matter in claims 13-20 to be allowable.  The present Examiner Amendment brings the outstanding claims 1-12 within the same general scope of the previously identified allowable subject matter.  Therefore, the reasons for allowance set forth in the previous Office Action now apply to all of Applicants claims such that this communication warrants no additional reasons for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493